

Execution Version


PERSONAL AND CONFIDENTIAL


March 12, 2010


RadNet, Inc.
RadNet Management, Inc.
1510 Cotner Avenue
Los Angeles, CA 90025
Attention:  Dr. Howard Berger, President and
Chief Executive Officer


Commitment and Term Loan Engagement Letter


Ladies and Gentlemen:
 
RadNet Management, Inc. (the “Borrower”) and RadNet, Inc. (“Holdings” and
together with the Borrower “you”) have advised Barclays Capital (“Barclays
Capital”), the investment banking division of Barclays Bank PLC (“Barclays
Bank”), Deutsche Bank Securities Inc. (“DBSI”), Deutsche Bank Trust Company
Americas (“DBTCA”), General Electric Capital Corporation (“GECC”), GE Capital
Markets, Inc. (“GECM”), Royal Bank of Canada (“Royal Bank”), RBC Capital
Markets1 (“RBC Capital Markets”) and Jefferies Finance LLC (“Jefferies” and
together with Barclays Capital, Barclays Bank, DBSI, DBTCA, GECC, GECM, Royal
Bank and RBC Capital Markets, the “Commitment Parties”, “we” or “us”), that you
intend to enter into a senior secured credit facility for the Borrower (the
“Credit Facility”), which is comprised of a $100.0 million aggregate principal
amount revolving credit facility and a term loan facility anticipated to be in
an aggregate principal amount of $275.0 million and to consummate the
Transactions (as defined in Exhibit A), in each case on the terms and subject to
the conditions set forth in this Commitment and Term Loan Engagement Letter and
Exhibits A and B (collectively, the “Commitment Letter”).
 
You have also advised us that the total cost of the Transactions (including, but
not limited to, related fees, commissions and expenses) and related ongoing
working capital requirements of the Borrower will be approximately
$585.0 million and will be financed from the following sources:
 
 
·
$275.0 million under a senior secured first lien term loan facility (the “Term
Facility”) having the terms set forth in Exhibit A;

 
 
·
$100.0 million under a senior secured first lien revolving credit facility (the
“Revolving Facility” and, together with the Term Facility, the “Credit
Facilities”) having the terms set forth in Exhibit A; and

 
 
·
the issuance by the Borrower of $210.0 million of unsecured senior notes (the
“Notes”) pursuant to a registered public offering or Rule 144A or other private
placement (the “Notes Offering”).

 

--------------------------------------------------------------------------------

1 RBC Capital Markets is the brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 
1

--------------------------------------------------------------------------------

 

March 12, 2010
RadNet, Inc.
RadNet Management, Inc.


We are pleased to confirm the arrangements under which (i) Barclays Bank is
exclusively authorized by the Borrower and Holdings to act as sole and exclusive
administrative agent and collateral agent and (ii) each of Barclays Capital,
DBSI, GECM and RBC Capital Markets are exclusively authorized by the Borrower
and Holdings to act as joint lead arrangers and joint bookrunners, in each case,
in connection with the Credit Facilities, on the terms and subject to the
conditions set forth in this Commitment Letter.
 
1.
Commitments and Agency Roles

 
You hereby appoint Barclays Bank to act, and Barclays Bank hereby agrees to act,
as sole and exclusive administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent (in such capacity, the “Collateral
Agent”), in each case for the Credit Facilities.  You hereby appoint each of
Barclays Capital, DBSI, GECM and RBC Capital Markets to act, and each of
Barclays Capital, DBSI, GECM and RBC Capital Markets hereby agrees to act, as
joint lead arrangers and joint bookrunners (in such capacities, the “Joint Lead
Arrangers”) for the Credit Facilities.  Each of the Joint Lead Arrangers, the
Administrative Agent and the Collateral Agent will have the rights and authority
customarily given to financial institutions in such roles, but shall have no
duties other than those expressly set forth herein and in the Loan Documents (as
defined below).  It is agreed that Barclays Bank shall have “left” placement in
any and all marketing materials or other documentation used in connection with
the Credit Facilities and shall hold the leading role and responsibilities
conventionally associated with such “left” placement.  GECM shall have second
placement immediately to the right of Barclays Bank.
 
In connection with the Credit Facilities, (i) Barclays Bank is pleased to advise
you of its several (but not joint) commitment to provide $23.75 million of the
Revolving Facility, (ii) DBTCA is pleased to advise you of its several (but not
joint) commitment to provide $23.75 million of the Revolving Facility, (iii)
GECC is pleased to advise you of its several (but not joint) commitment to
provide $23.75 million of the Revolving Facility, (iv) Royal Bank is pleased to
advise you of its several (but not joint) commitment to provide $23.75 million
of the Revolving Facility and (v) Jefferies is pleased to advise you of its
several (but not joint) commitment to provide $5.0 million of the Revolving
Facility, in each case on the terms and subject to the conditions set forth in
this Commitment Letter and the Fee Letter (as defined below).  In such capacity,
Barclays Bank, DBTCA, GECC, Royal Bank and Jefferies are the “Initial Lenders”
and each is an “Initial Lender.”  It is understood and agreed that none of the
Commitment Parties is hereby committing to provide any portion of the Term
Facility and that any such commitment would be evidenced by a separate agreement
from such Commitment Party.
 
Our fees for services related to the Credit Facilities are set forth in a
separate fee letter (the “Fee Letter”) between Holdings, the Borrower and the
Joint Lead Arrangers entered into on the date hereof.  In consideration of the
execution and delivery of this Commitment Letter by the Joint Lead Arrangers,
you jointly and severally agree to pay the fees and expenses set forth in
Exhibit A and in the Fee Letter as and when payable in accordance with the terms
hereof and thereof.  You agree that no other titles will be awarded and no
compensation (other than as expressly contemplated by this Commitment Letter and
the Fee Letter) will be paid in connection with the Credit Facilities unless you
and we shall so agree.
 
 
2

--------------------------------------------------------------------------------

 
 
March 12, 2010
RadNet, Inc.
RadNet Management, Inc.
 
2.
Conditions Precedent

 
Our commitments hereunder and our agreements to perform the services described
herein are subject, in our discretion, to the following conditions: (i) there
shall not have been, since December 31, 2009 (the date of the most recent
audited financial statements for the Borrower furnished to us), any event,
change, effect, development, circumstance or condition that the Commitment
Parties determine has caused or could reasonably be expected to cause a material
adverse change or a prospective material adverse change in or affecting the
business, general affairs, assets, liabilities, operations, management,
condition (financial or otherwise), equity holders’ equity, results of
operations or value of Holdings and its subsidiaries, taken as a whole, or that
calls into question in any material respect the projections previously supplied
to the Commitment Parties or any of the material assumptions on which such
projections were prepared, as determined by the Commitment Parties in their sole
discretion; (ii) compliance with the terms and conditions of this Commitment
Letter and the Fee Letter, including without limitation the conditions set forth
in Exhibit B; (iii) the Borrower having received commitments to provide an
aggregate principal amount of the Term Facility equal to at least $275.0 million
from banks, financial institutions and other institutional lenders reasonably
acceptable to the Commitment Parties, upon the terms and subject to the
conditions set forth or referred to in this Commitment Letter or Exhibit A or B
hereto or otherwise reasonably satisfactory to the Commitment Parties; (iv) the
Borrower shall have been assigned a corporate family rating by Moody’s Investor
Service, Inc. (“Moody’s”) and a corporate credit rating by Standard & Poor’s
Ratings Group, a division of The McGraw Hill Corporation (“S&P”); (v) the Credit
Facilities and the Notes shall have been assigned a credit rating by each of
Moody’s and S&P; and (vi) the satisfactory negotiation, execution and delivery
of definitive loan documents relating to the Credit Facilities including without
limitation a credit agreement, guarantees, security agreements, pledge
agreements, opinions of counsel and other related definitive documents
(collectively, the “Loan Documents”) to be based upon and substantially
consistent with the terms set forth in this Commitment Letter and otherwise
satisfactory to the Commitment Parties, and to be prepared by counsel to the
Joint Lead Arrangers.  Our commitments and agreements to perform the services
described herein are also conditioned upon and made subject to our not becoming
aware after the date hereof of any new or inconsistent information or other
matter not previously disclosed to us relating to Holdings, the Borrower or the
Transactions, which we, in our reasonable judgment, deem material and adverse
relative to the information or other matters disclosed to us prior to the date
hereof.
 
3.
Syndication

 
The Joint Lead Arrangers intend and reserve the right to syndicate the Credit
Facilities to the Lenders (as respectively defined in Exhibit A).  The Joint
Lead Arrangers will select the Lenders after consultation with the
Borrower.  The Joint Lead Arrangers will lead the syndication, including
determining the timing of all offers to potential Lenders, any title of agent or
similar designations or roles awarded to any Lender and the acceptance of
commitments and the amounts offered.  The Joint Lead Arrangers will determine,
subject to approval of the Borrower, the final commitment allocations.  Each of
Holdings and the Borrower agrees to use all commercially reasonable efforts to
ensure that the Joint Lead Arrangers’ syndication efforts benefit from the
existing lending and investment banking relationships of Holdings, the Borrower
and their respective subsidiaries.  To facilitate an orderly and successful
syndication of the Credit Facilities, you agree that, until the earlier of the
termination of the syndication as determined by the Joint Lead Arrangers and
90 days following the date of initial funding under the Credit Facilities,
Holdings and the Borrower will not syndicate or issue, attempt to syndicate or
issue, announce or authorize the announcement of the syndication or issuance of,
engage in discussions concerning the syndication or issuance of, or offer, place
or arrange any debt facility or any debt or equity security of the Borrower or
Holdings or any of their respective subsidiaries or affiliates (other than the
Credit Facilities and the Notes), including any renewals or refinancings of any
existing debt facility or debt security, without the prior written consent of
the Joint Lead Arrangers.
 
 
3

--------------------------------------------------------------------------------

 
 
March 12, 2010
RadNet, Inc.
RadNet Management, Inc.
 
Holdings and the Borrower agree to cooperate with us and provide information
reasonably required by us in connection with: (i) the preparation of, as soon as
practicable after the date of this Commitment Letter, an information memorandum
regarding the business, operations, financial projections and prospects of
Holdings and the Borrower (which will include the financial information and
projections described in Exhibit B) including without limitation the delivery of
all information relating to the Transactions prepared by or on behalf of
Holdings or the Borrower deemed reasonably necessary by the Joint Lead Arrangers
to complete the syndication of the Credit Facilities (including without
limitation obtaining, prior to the launch of syndication, (a) a corporate family
rating from Moody’s and a corporate credit rating from S&P and (b) a credit
rating for the Credit Facilities and the Notes from each of Moody’s and S&P);
and (ii) the hosting, with the Joint Lead Arrangers, of one or more meetings
with prospective Lenders and, in connection with any such meeting, consulting
with the Joint Lead Arrangers with respect to the presentations to be made and
making available appropriate senior management, representatives and advisors of
Holdings and the Borrower to rehearse such presentations prior to any such
meeting, as reasonably requested by the Joint Lead Arrangers and including, if
requested by the Joint Lead Arrangers, direct contact between appropriate senior
management, representatives and advisors of Holdings and the Borrower with
prospective Lenders.
 
The Borrower will be solely responsible for the contents of any such information
memorandum and presentation and all other information, documentation or other
materials delivered to us in connection therewith and the Borrower acknowledges
that we will be using and relying upon such information without independent
verification thereof.  The Borrower agrees that such information regarding the
Credit Facilities and information provided by Holdings, the Borrower or their
respective representatives to the Joint Lead Arrangers in connection with the
Credit Facilities (including without limitation draft and execution versions of
the Loan Documents, such information memorandum, such presentation, publicly
filed financial statements and draft or final offering materials relating to
contemporaneous or prior securities issuances by Holdings or the Borrower) may
be disseminated to potential Lenders and other persons through one or more
internet sites (including an IntraLinks or SyndTrak workspace) created for
purposes of syndicating the Credit Facilities or otherwise in accordance with
the Joint Lead Arrangers’ standard syndication practices (including hard copy
and via electronic transmissions).
 
At the request of the Joint Lead Arrangers, the Borrower agrees to prepare a
version of the information memorandum and presentation that does not contain
material non-public information concerning Holdings, the Borrower, their
respective affiliates or their securities.  In addition, the Borrower agrees
that unless specifically labeled “Private — Contains Non-Public Information,” no
information, documentation or other data disseminated to prospective Lenders in
connection with the syndication of the Credit Facilities, whether through an
internet site (including without limitation an IntraLinks or SyndTrak
workspace), electronically, in presentations, at meetings or otherwise will
contain any material non-public information concerning Holdings, the Borrower,
their respective affiliates or their securities.  The Borrower further agrees
that the following documents contain information that is otherwise publicly
available (unless the Borrower notifies us promptly that such document contains
material non-public information): (x) draft and execution versions of the Loan
Documents, (y) administrative materials prepared by the Joint Lead Arrangers for
prospective Lenders (including without limitation a lender meeting invitation,
lender allocations, if any, and funding and closing memoranda) and (z)
notifications of changes in the terms and conditions of the Credit Facilities.
 
4.
Information

 
Holdings and the Borrower represent, warrant and covenant that (i) all
information (other than projections) provided directly or indirectly by or on
behalf of the Borrower or Holdings to the Joint Lead Arrangers, the Commitment
Parties, the Lenders or any of their respective affiliates in connection with
the Transactions is and will be, when taken as a whole, complete and correct in
all material respects and does not and will not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements contained therein not misleading and (ii) the projections that have
been or will be made available to the Joint Lead Arrangers, the Commitment
Parties, the Lenders or any of their respective affiliates by or on behalf of
the Borrower or Holdings have been and will be prepared in good faith based upon
accounting principles consistent with the historical audited financial
statements of the Borrower and upon assumptions that are believed by the
preparer thereof to be reasonable at the time made and at the time such
projections are made available to the Joint Lead Arrangers, the Commitment
Parties, the Lenders or any of their respective affiliates.  You agree that if
at any time prior to the Closing Date any of the representations in the
preceding sentence would be incorrect in any material respect if the information
and projections were being furnished, and such representations were being made,
at such time, then you will promptly supplement, or cause to be supplemented,
the information and projections so that such representations will be correct in
all material respects under those circumstances.
 
 
4

--------------------------------------------------------------------------------

 
 
March 12, 2010
RadNet, Inc.
RadNet Management, Inc.
 
Holdings and the Borrower recognize that, in providing our services pursuant to
this Commitment Letter, we will rely upon and assume the accuracy and
completeness of all of the financial, accounting, tax and other information
discussed with or reviewed by us for such purposes, and we do not assume
responsibility for the accuracy or completeness thereof.  The Joint Lead
Arrangers will have no obligation to conduct any independent evaluation or
appraisal of the assets or liabilities of Holdings, the Borrower or any other
party or to advise or opine on any related solvency issues.
 
5.
Indemnification

 
To induce us to enter into this Commitment Letter and the Fee Letter and to
proceed with the documentation of the Credit Facilities, you hereby agree to
indemnify and hold harmless the Administrative Agent, the Collateral Agent, the
Joint Lead Arrangers, the Commitment Parties, and each other agent or co-agent
(if any) designated by the Joint Lead Arrangers with respect to the Credit
Facilities, each Initial Lender and their respective affiliates and each
partner, trustee, shareholder, director, officer, employee, advisor,
representative, agent, attorney and controlling person thereof (each of the
above, an “Indemnified Person”) from and against any and all actions, suits,
proceedings (including any investigations or inquiries), claims, losses,
damages, liabilities or expenses, joint or several, of any kind or nature
whatsoever that may be brought by the Borrower, the Guarantors (as defined in
Exhibit A), any of their respective affiliates or any other person or entity and
which may be incurred by or asserted against or involve any Indemnified Person
as a result of or arising out of or in any way related to or resulting from this
Commitment Letter, the Fee Letter, the Credit Facilities, the Transactions or
any related transaction contemplated hereby or thereby or any use or intended
use of the proceeds of the Credit Facilities and, upon demand, to pay and
reimburse each Indemnified Person for any reasonable legal or other
out-of-pocket expenses paid or incurred in connection with investigating,
defending or preparing to defend any such action, suit, proceeding (including
any inquiry or investigation) or claim (including without limitation in
connection with the enforcement of the indemnification obligations set forth
herein), whether or not any Indemnified Person is a party to any action, suit,
proceeding or claim out of which any such expenses arise; provided that you will
not have to indemnify an Indemnified Person against any claim, loss, damage,
liability or expense to the extent the same resulted from the gross negligence
or willful misconduct of such Indemnified Person (to the extent determined by a
court of competent jurisdiction in a final and non-appealable
judgment).  Notwithstanding any other provision of this Commitment Letter, no
Indemnified Person will be responsible or liable to you or any other person or
entity for damages arising from the use by others of any information or other
materials obtained through internet, electronic, telecommunications or other
information transmission systems.
 
The indemnity and reimbursement obligations of Holdings and the Borrower under
this Section 5 will be in addition to any liability which Holdings and the
Borrower may otherwise have and will be binding upon and inure to the benefit of
any successors, assigns, heirs and personal representatives of Holdings and the
Borrower and the Indemnified Persons.
 
 
5

--------------------------------------------------------------------------------

 
 
March 12, 2010
RadNet, Inc.
RadNet Management, Inc.
 
Neither we nor any other Indemnified Person will be responsible or liable to you
or any other person or entity for any indirect, special, punitive, exemplary,
incidental or consequential damages which may be alleged as a result of this
Commitment Letter, the Fee Letter or the Transactions.
 
6.
Assignments

 
This Commitment Letter may not be assigned by you without the prior written
consent of each of the Commitment Parties (and any purported assignment without
such consent will be null and void), is intended to be solely for the benefit of
the parties hereto and is not intended to confer any benefits upon, or create
any rights in favor of, any person (including equity holders, employees or
creditors of the Borrower or Holdings) other than the parties hereto (and any
Indemnified Person).  Each of the Initial Lenders may assign its commitments and
agreements hereunder, in whole or in part, to any of its affiliates, additional
arrangers or any Lender (including without limitation as provided in Section 3
above) and upon such assignment, such Initial Lender will be released from that
portion of its commitments and agreements hereunder that has been
assigned.  This Commitment Letter (including the Exhibits) may not be amended or
any term or provision hereof waived or modified except by an instrument in
writing signed by each of the parties hereto.
 
7.
USA PATRIOT Act Notification

 
The Joint Lead Arrangers hereby notify the Borrower, Holdings and the other
Guarantors that, pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it
and each Lender may be required to obtain, verify and record information that
identifies the Borrower, Holdings and the other Guarantors, which information
includes the name and address of the Borrower, Holdings and the other
Guarantors, tax identification number and other information that will allow the
Joint Lead Arrangers and each Lender to identify the Borrower, Holdings and the
other Guarantors in accordance with the Patriot Act.  This notice is given in
accordance with the requirements of the Patriot Act and is effective for the
Joint Lead Arrangers and each Lender.
 
8.
Sharing Information; Affiliate Activities; Absence of Fiduciary Relationship

 
Please note that this Commitment Letter, the Fee Letter and any written or oral
communications provided by the Commitment Parties, the Joint Lead Arrangers or
any of their affiliates in connection with the Transactions are exclusively for
the information of the board of directors and senior management of Holdings and
the Borrower and may not be disclosed to any other person or entity or
circulated or referred to publicly without our prior written consent except that
(a) to the extent required by law, the Borrower may disclose this Commitment
Letter (but not including the Exhibits attached hereto except as may be redacted
in a manner reasonably acceptable to the Joint Lead Arrangers) in filings with
the Securities and Exchange Commission and other applicable regulatory
authorities and stock exchanges, and (b) after providing written notice to the
Commitment Parties and the Joint Lead Arrangers, pursuant to applicable law or
compulsory legal process, including without limitation a subpoena or order
issued by a court of competent jurisdiction or by a judicial, administrative or
legislative body or committee; provided that if this Commitment Letter is
disclosed pursuant to applicable law or compulsory legal process it will be
disclosed under seal or, if the applicable court denies a motion to file this
Commitment Letter under seal and requires a redacted version of this Commitment
Letter to be filed and/or disclosed, a redacted version of this Commitment
Letter which redacts all information regarding fees and interest rates and which
is reasonably acceptable to the Joint Lead Arrangers will be filed and/or
disclosed; provided further that we hereby consent to your disclosure of
(i) this Commitment Letter and such communications to the Borrower’s and
Holdings’ respective officers, directors, agents and advisors who are directly
involved in the consideration of the Credit Facilities to the extent you notify
such persons of their obligation to keep this Commitment Letter and such
communications confidential and such persons agree to hold the same in
confidence.  Holdings and the Borrower agree that any references to the Joint
Lead Arrangers or any of its affiliates made in advertisements or other
marketing materials used in connection with the Transactions are subject to the
prior written approval of the Joint Lead Arrangers, which approval shall not be
unreasonably withheld or delayed.
 
 
6

--------------------------------------------------------------------------------

 
 
March 12, 2010
RadNet, Inc.
RadNet Management, Inc.
 
You acknowledge that the Commitment Parties and their affiliates may from time
to time effect transactions, for their own account or the account of customers,
and may hold positions in loans or options on loans of Holdings, the Borrower
and other companies that may be the subject of the Transactions.  In addition,
certain of the Commitment Parties and their affiliates are full service
securities firms and as such may from time to time effect transactions, for
their own account or the account of customers, and may hold long or short
positions in securities or options on securities of Holdings, the Borrower and
other companies that may be the subject of the Transactions.  Each of the
Commitment Parties and its affiliates may have economic interests that are
different from or conflict with those of the Borrower regarding the
Transactions.  You acknowledge that the Commitment Parties have no obligation to
disclose such interests and transactions to you by virtue of any fiduciary,
advisory or agency relationship and you waive, to the fullest extent permitted
by law, any claims you may have against the Commitment Parties for breach of
fiduciary duty or alleged breach of fiduciary duty and agree that the Commitment
Parties will have no liability (whether direct or indirect) to you in respect of
such a fiduciary duty claim or to any person asserting a fiduciary duty claim on
your behalf, including your equity holders, employees or creditors.  You
acknowledge that the Transactions (including the exercise of rights and remedies
hereunder) are arms’-length commercial transactions and that we are acting as
principal and in our own best interests.  The Borrower is relying on its own
experts and advisors to determine whether the Transactions are in the Borrower’s
best interests.  You agree that we will act under this Commitment Letter as an
independent contractor and that nothing in this Commitment Letter, the nature of
our services or in any prior relationship will be deemed to create an advisory,
fiduciary or agency relationship between us, on the one hand, and the Borrower,
its equity holders or its affiliates, on the other hand.  In addition, we may
employ the services of our affiliates in providing certain services hereunder
and may exchange with such affiliates information concerning Holdings, the
Borrower and other companies that may be the subject of the Transactions and
such affiliates will be entitled to the benefits afforded to us hereunder.
 
Consistent with our policies to hold in confidence the affairs of our customers,
we will not use or disclose confidential information obtained from you by virtue
of the Transactions in connection with our performance of services for any of
our other customers (other than as permitted to be disclosed under this Section
8).  Furthermore, you acknowledge that neither we nor any of our affiliates have
an obligation to use in connection with the Transactions, or to furnish to you,
confidential information obtained or that may be obtained by us from any other
person.
 
Please note that the Commitment Parties and their affiliates do not provide tax,
accounting or legal advice.
 
 
7

--------------------------------------------------------------------------------

 
 
March 12, 2010
RadNet, Inc.
RadNet Management, Inc.
 
9.
Waiver of Jury Trial; Governing Law; Submission to Jurisdiction; Surviving
Provisions

 
ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION, SUIT, PROCEEDING, CLAIM
OR COUNTERCLAIM ARISING IN CONNECTION WITH OR AS A RESULT OF ANY MATTER REFERRED
TO IN THIS COMMITMENT LETTER OR THE FEE LETTER IS HEREBY IRREVOCABLY WAIVED BY
THE PARTIES HERETO. THIS COMMITMENT LETTER WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.  Each of the parties hereto hereby irrevocably and
unconditionally (i) submits, for itself and its property, to the exclusive
jurisdiction of (a) the Supreme Court of the State of New York, New York County,
located in the Borough of Manhattan and (b) the United States District Court for
the Southern District of New York and any appellate court from any such court,
in any action, suit, proceeding or claim arising out of or relating to the
Transactions or the performance of services hereunder or under the Fee Letter,
or for recognition or enforcement of any judgment, and agrees that all claims in
respect of any such action, suit, proceeding or claim may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court, (ii) waives, to the fullest extent that it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any action, suit, proceeding or claim arising out of or relating to
this Commitment Letter, the Fee Letter, the Transactions or the performance of
services hereunder or under the Fee Letter in any such New York State or Federal
court and (iii) waives, to the fullest extent permitted by law, the defense of
an inconvenient forum to the maintenance of any such action, suit, proceeding or
claim in any such court.  Each of the parties hereto agrees to commence any such
action, suit, proceeding or claim either in the United States District Court for
the Southern District of New York or in the Supreme Court of the State of New
York, New York County located in the Borough of Manhattan.
 
This Commitment Letter is issued for your benefit only and no other person or
entity (other than the Indemnified Persons) may rely hereon.
 
The provisions of Sections 1 (with respect to the allocation of titles and roles
only), 3 (only to the extent the Transactions are consummated and the Closing
Date occurs), 5, 6 (with respect to the amendment, waiver or modification of any
term or provision this Commitment Letter only), 8 and this Section 9 of this
Commitment Letter will survive any termination or completion of the
Transactions, including without limitation (other than Section 3 of this
Commitment Letter) whether the Loan Documents are executed and delivered and
whether or not the Credit Facilities are made available or any loans under the
Credit Facilities are disbursed.
 
10.
Termination; Acceptance

 
Our commitments hereunder and our agreements to provide the services described
herein will terminate upon the first to occur of (i) a material breach by you,
or a failure of a material condition, under this Commitment Letter and
(ii) April 30, 2010, unless the closing of the Credit Facilities has been
consummated on or before such date on the terms and subject to the conditions
set forth herein.  Before such date, we may terminate this Commitment Letter and
our commitment hereunder, and our agreements to perform the services described
herein, if any event occurs or information becomes available that, in our
reasonable judgment, results in the failure to satisfy any material condition
precedent set forth or referred to in this Commitment Letter.
 
This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original and all of which, when taken together,
will constitute one agreement.  Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.  This Commitment Letter and the Fee Letter are the only agreements that
have been entered into among the parties hereto with respect to the Credit
Facilities and set forth the entire understanding of the parties with respect
thereto and supersede any prior written or oral agreements among the parties
hereto with respect to the Credit Facilities.  Those matters that are not
covered or made clear in this Commitment Letter are subject to mutual agreement
of the parties.  This Commitment Letter is in addition to the agreements of the
parties set forth in the Fee Letter.  No person has been authorized by any
Commitment Party to make any oral or written statements that are inconsistent
with this Commitment Letter and the Fee Letter.
 
 
8

--------------------------------------------------------------------------------

 
 
March 12, 2010
RadNet, Inc.
RadNet Management, Inc.
 
Please confirm that the foregoing is in accordance with your understanding by
signing and returning to the Commitment Parties the enclosed copy of this
Commitment Letter, together, if not previously executed and delivered, with the
Fee Letter on or before the close of business on March 15, 2010, whereupon this
Commitment Letter and the Fee Letter will become a binding agreement between
us.  If not signed and returned as described in the preceding sentence by such
date, this offer will terminate on such date.


[The remainder of this page is intentionally left blank.]
 
 
9

--------------------------------------------------------------------------------

 

We look forward to working with you on this assignment.
 

 
Very truly yours,
     
BARCLAYS BANK PLC
       
By:
/s/ BARCLAYS BANK PLC
   
Name:
   
Title:

 
Commitment and Term Loan Engagement Letter
 
 
 

--------------------------------------------------------------------------------

 




 
DEUTSCHE BANK SECURITIES INC.
       
By:
/s/ DEUTSCHE BANK SECURITIES INC.
   
Name:    
   
Title:
       
By:
/s/ DEUTSCHE BANK SECURITIES INC.
   
Name:
   
Title:
       
DEUTSCHE BANK TRUST COMPANY AMERICAS
       
By:
/s/ DEUTSCHE BANK TRUST COMPANY AMERICAS
   
Name:
   
Title:
       
By:
/s/ DEUTSCHE BANK TRUST COMPANY AMERICAS
   
Name:
   
Title:

 
Commitment and Term Loan Engagement Letter

 
 

--------------------------------------------------------------------------------

 
 

 
GENERAL ELECTRIC CAPITAL CORPORATION
     
By:
/s/ GENERAL ELECTRIC CAPITAL CORPORATION
   
Name:
   
Title:
       
GE CAPITAL MARKETS, INC.
       
By:
/s/ GE CAPITAL MARKETS, INC.
   
Name:
   
Title:

 
Commitment and Term Loan Engagement Letter

 
 

--------------------------------------------------------------------------------

 
 

 
ROYAL BANK OF CANADA
       
By:
/s/ Gordon MacArthur
   
Name: Gordon MacArthur
   
Title: Authorized Signatory

 
Commitment and Term Loan Engagement Letter

 
 

--------------------------------------------------------------------------------

 



 
JEFFERIES FINANCE LLC
       
By:
/s/ JEFFERIES FINANCE LLC
   
Name:
   
Title:

 
Commitment and Term Loan Engagement Letter

 
 

--------------------------------------------------------------------------------

 

ACCEPTED AND AGREED TO AS OF THE DATE FIRST WRITTEN ABOVE:
 
RADNET MANAGEMENT, INC.
       
By:
/s/ Howard G. Berger.
   
Name:  Howard G. Berger, M.D.
   
Title:  President
       
RADNET, INC.
       
By:
/s/ Howard G. Berger.
   
Name:  Howard G. Berger, M.D.
   
Title:  President
 

 
Commitment and Term Loan Engagement Letter
 
 
 

--------------------------------------------------------------------------------

 
 